Exhibit 10.3
 
 
THIS WARRANT AND ANY SHARES OF COMMON STOCK ISSUED UPON EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE AFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
 


 
DECISIONPOINT SYSTEMS, INC.
 
CLASS A WARRANT TO PURCHASE
 
________ SHARES
 
OF COMMON STOCK
 
(SUBJECT TO ADJUSTMENT)
 


 

 Warrant No.:  A - 1       December 16, 2009

 
                                                                                                     
This certifies that for value received, _____________ or its registered assigns
(the “Holder”), is entitled, subject to the terms set forth below, at any time
from and after the date hereof (the “Original Issuance Date”) and before 5:00
p.m., Eastern Time, on December 7, 2014 (the “Expiration Date”)), to purchase
from Decisionpoint Systems, Inc., a Delaware corporation (the “Company”),
____________ shares (subject to adjustment as described herein), of common
stock, par value $0.001 per share, of the Company (the “Common Stock”), upon
surrender hereof, at the office of the Company referred to below, with a duly
executed exercise notice (the “Exercise Notice”) in the form attached hereto as
Exhibit A and simultaneous payment therefor in lawful, immediately available
money of the United States or otherwise as hereinafter provided, at an initial
exercise price per share of $___ (the “Exercise Price”). The Exercise Price is
subject to adjustment as provided below, and the term “Common Stock” shall
include, unless the context otherwise requires, all other securities and
property at the time receivable upon the exercise of this Warrant. The term
“Warrants,” as used herein, shall mean this Warrant and any other Warrants
delivered in substitution or exchange therefor as provided herein.
 
This Warrant is one of a series of substantially identical (collectively the
“Warrants”) Warrants issued pursuant to that certain Securities Purchase
Agreement dated the date hereof (the “SPA”) by and among the Company, the Holder
and the other signatories to the SPA.
 
 
 

--------------------------------------------------------------------------------

 
 
1. Definitions.  In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the SPA.
 
2. Exercise.
 
A.  Method of Exercise.  This Warrant may be exercised at any time or from time
to time from and after the Original Issuance Date and before 5:00 p.m., Eastern
Time, on the Expiration Date, on any business day, for the full number of shares
of Common Stock called for hereby, by surrendering it at the principal office of
the Company (or such other office of the Company as it may designate by notice
in writing to the Holder at the address of the Holder appearing on the books of
the Company), with the Exercise Notice duly executed, together with payment in
an amount equal to (a) the number of shares of Common Stock called for on the
face of this Warrant, as adjusted in accordance with the preceding paragraph of
this Warrant multiplied (b) by the Exercise Price then in effect. Payment of the
Exercise Price must be made by payment in immediately available funds. This
Warrant may be exercised for less than the full number of shares of Common Stock
at the time called for hereby, except that the number of shares of Common Stock
receivable upon the exercise of this Warrant as a whole, and the sum payable
upon the exercise of this Warrant as a whole, shall be proportionately reduced.
Upon a partial exercise of this Warrant in accordance with the terms hereof,
this Warrant shall be surrendered, and a new Warrant of the same tenor and for
the purchase of the number of such shares not purchased upon such exercise shall
be issued by the Company to Holder without any charge therefor.
 
B.  Issuance of Shares.  This Warrant shall be deemed to have been exercised
immediately prior to the close of business on the date of its surrender for
exercise (the “Exercise Date”) as provided above, and the person entitled to
receive the shares of Common Stock issuable upon such exercise shall be treated
for all purposes as the holder of such shares of record as of the close of
business on the Exercise Date. Within three (3) business days after the Exercise
Date, the Company shall issue and deliver to the person or persons entitled to
receive the same a certificate or certificates for the number of full shares of
Common Stock issuable upon such exercise, together with cash, in lieu of any
fraction of a share, equal to such fraction of the then Fair Market Value (as
defined below) on the Exercise Date of one full share of Common Stock.
 
So long as a registration statement under the Securities Act of 1933, as amended
(the “Securities Act”), providing for the resale of the shares issuable upon
exercise of this Warrant is then in effect, the Company shall use best efforts
to ensure the issuance and delivery of the shares to the Depository Trust
Company (“DTC”) account on the Holder’s behalf via the Deposit Withdrawal at
Custodian System (“DWAC”) within a reasonable time, not exceeding three (3)
trading days after such exercise, and the Holder hereof shall be deemed for all
purposes to be the holder of the shares so purchased as of the date of such
exercise.  Notwithstanding the foregoing to the contrary, the Company or its
transfer agent shall only be obligated to issue and deliver the shares to the
DTC on a holder’s behalf via DWAC if such exercise is in connection with a sale
and the Company and its transfer agent are participating in DTC through the DWAC
system.
 
 
2

--------------------------------------------------------------------------------

 
 
C.  Cashless Exercise.  In lieu of exercising this Warrant for cash, the Holder
may elect to satisfy the Exercise Price by exchanging this Warrant for a number
of shares of Common Stock computed using the following formula (such election
being referred to herein as a “Net Issue Exercise Election”):
 
X =
Y(A-B)
A

 
     Where
X =
the number of shares of Common Stock to be issued to the Holder in accordance
with the terms of this Warrant.

 
 
Y =
the number of shares of Common Stock purchasable under this Warrant or, if only
a portion of this Warrant is being exercised, the portion of this Warrant being
exercised (at the date of such calculation).



 
A =
the Fair Market Value of one share of the Common Stock (at the date of such
calculation).



 
B =
the Exercise Price per share of Common Stock (as adjusted to the date of such
calculation).

 
“Fair Market Value” shall mean, as of any date: (i) if shares of the Common
Stock are listed on a national securities exchange, the average of the closing
prices as reported for composite transactions during the five (5) consecutive
trading days preceding the trading day immediately prior to such date or, if no
sale occurred on a trading day, then the mean between the closing bid and asked
prices on such exchange on such trading day; (ii) if shares of the Common Stock
are not so listed but are quoted on the OTC Bulletin Board, the average of the
closing prices as reported by the OTC Bulletin Board during the five (5)
consecutive trading days preceding the trading day immediately prior to such
date or, if no sale occurred on a trading day, then the mean between the highest
bid and lowest asked prices as of the close of business on such trading day, as
reported by the OTC Bulletin Board; or (iii)  if the shares of the Common Stock
are not then publicly traded, the fair market price of the Common Stock as
determined in good faith by at least a majority of the Board of Directors of the
Company.
 
D.  Limitation on Exercise.  Notwithstanding any provisions herein to the
contrary, the number of shares of Common Stock that may be acquired by the
Holder upon any exercise of this Warrant (or otherwise in respect hereof) shall
be limited to the extent necessary to insure that, following such exercise (or
other issuance), the total number of shares of Common Stock then beneficially
owned by such Holder and its affiliates and any other persons whose beneficial
ownership of Common Stock would be aggregated with the Holder’s for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), does not exceed 4.9% (the “Maximum Percentage”) of the total number of
issued and outstanding shares of Common Stock (including for such purpose the
shares of Common Stock issuable upon such exercise). For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. This
restriction may not be waived.
 
 
3

--------------------------------------------------------------------------------

 
 
E.  Exercise Disputes.  In the case of any dispute with respect to the number of
shares of Common Stock to be issued upon exercise of this Warrant, the Company
shall promptly issue such number of shares of Common Stock that is not disputed
and shall submit the disputed determinations or arithmetic calculations to the
Holder via fax (or, it the Holder has not provided the Company with a fax
number, by overnight courier) within five (5) business days of receipt of the
Holder’s Exercise Notice.  If the Holder and the Company are unable to agree as
to the determination of the Exercise Price within five (5) business days of such
disputed determination or arithmetic calculation being submitted to the Holder,
then the Company shall in accordance with this Section, submit via facsimile the
disputed determination to its independent auditor.  The Company shall cause its
independent auditor to perform the determinations or calculations and notify the
Company and the Holder of the results promptly, in writing and in sufficient
detail to give the Holder and the Company a clear understanding of the
issue.  The determination by the Company’s independent auditor shall be binding
upon all parties absent manifest error.  The Company shall then on the next
Business Day instruct its transfer agent to issue certificate(s) representing
the appropriate number of shares of Common Stock in accordance with the
independent auditor’s determination and this Section.  The prevailing party
shall be entitled to reimbursement of all fees and expenses of such
determination and calculation.


3. Shares Fully Paid; Payment of Taxes. All shares of Common Stock issued upon
the exercise of this Warrant, in accordance with the terms of this Warrant,
shall be validly issued, fully paid and non-assessable, and the Company shall
pay all taxes and other governmental charges (other than income taxes to the
holder) that may be imposed in respect of the issue or delivery thereof.
 
4. Transfer and Exchange. This Warrant and all rights hereunder are
transferable, in whole or in part, on the books of the Company maintained for
such purpose at its office referred to above by the Holder in person or by duly
authorized attorney, upon surrender of this Warrant at the Company’s office
referred to above together with: (i) a completed and executed form of
assignment, a form of which is attached hereto as Exhibit B, (ii) payment of any
necessary transfer tax or other governmental charge imposed upon such transfer
and (iii) an opinion of counsel reasonably acceptable to the Company stating
that such transfer is exempt from the registration requirements of the
Securities Act. Upon any partial transfer of this Warrant, the Company will
issue and deliver to Holder a new Warrant or Warrants with respect to the
portion of this Warrant not so transferred. Each taker and holder of this
Warrant, by taking or holding the same, consents and agrees that this Warrant
when endorsed in blank shall be deemed negotiable and that when this Warrant
shall have been so endorsed, the holder hereof may be treated by the Company and
all other persons dealing with this Warrant as the absolute owner hereof for any
purpose and as the person entitled to exercise the rights represented hereby, or
to the transfer hereof on the books of the Company, any notice to the contrary
notwithstanding; but until such transfer on such books, the Company may treat
the registered Holder hereof as the owner for all purposes.
 
This Warrant is exchangeable at such office for Warrants for the same aggregate
number of shares of Common Stock, each new Warrant to represent the right to
purchase such number of shares as the Holder shall designate at the time of such
exchange.
 
 
4

--------------------------------------------------------------------------------

 
 
5. Certain Adjustments.  The Exercise Price in effect at any time and the number
and kind of securities issuable upon exercise of this Warrant shall be subject
to adjustment from time to time upon the happening of certain events as follows:
 
A.  Adjustment for Stock Splits and Combinations. If the Company at any time or
from time to time on or after the Original Issuance Date effects a stock split
or subdivision of the outstanding Common Stock, the Exercise Price then in
effect immediately before that stock split or subdivision shall be
proportionately decreased and the number of shares of Common Stock theretofore
receivable upon the exercise of this Warrant shall be proportionately increased.
If the Company at any time or from time to time effects a reverse stock split or
combines the outstanding shares of Common Stock into a smaller number of shares,
the Exercise Price then in effect immediately before that reverse stock split or
combination shall be proportionately increased and the number of shares of
Common Stock theretofore receivable upon the exercise of this Warrant shall be
proportionately decreased. Each adjustment under this Section 5.A shall become
effective at the close of business on the date the stock split, subdivision,
reverse stock split or combination becomes effective.
 
B.  Adjustment for Certain Dividends and Distributions. If the Company at any
time or from time to time on or after the Original Issuance Date makes or fixes
a record date for the determination of holders of Common Stock entitled to
receive, a dividend or other distribution payable in additional shares of Common
Stock, then and in each such event the Exercise Price then in effect shall be
decreased as of the time of such issuance or, in the event such record date is
fixed, as of the close of business on such record date, by multiplying the
Exercise Price then in effect by a fraction (1) the numerator of which is the
total number of shares of Common Stock issued and outstanding immediately prior
to the time of such issuance or the close of business on such record date and
(2) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution; provided, however, that if
such record date is fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Exercise Price
shall be recomputed accordingly as of the close of business on such record date
and thereafter the Exercise Price shall be adjusted pursuant to this Section 5B
as of the time of actual payment of such dividends or distributions.
 
C.  Adjustments for Other Dividends and Distributions. In the event the Company
at any time or from time to time on or after the Original Issuance Date makes,
or fixes a record date for the determination of holders of Common Stock entitled
to receive, a dividend or other distribution payable in securities of the
Company other than shares of Common Stock, then and in each such event provision
shall be made so that the Holder of this Warrant shall receive upon conversion
thereof, in addition to the number of shares of Common Stock receivable
thereupon, the amount of securities of the Company which the Holder would have
received had this Warrant been exercised on the date of such event and had
Holder thereafter, during the period from the date of such event to and
including the conversion date, retained such securities receivable by the Holder
as aforesaid during such period, subject to all other adjustments called for
during such period under this Section 5 with respect to the rights of the Holder
of this Warrant.
 
 
5

--------------------------------------------------------------------------------

 
 
D.  Adjustment for Reclassification, Exchange and Substitution. In the event
that at any time or from time to time on or after the Original Issuance Date,
the Common Stock issuable upon the exercise of this Warrant is changed into the
same or a different number of shares of any class or classes of stock, whether
by recapitalization, reclassification or otherwise (other than a subdivision or
combination of shares or stock dividend or a reorganization, merger,
consolidation or sale of assets, provided for elsewhere in this Section 5), then
and in any such event the Holder of this Warrant shall have the right thereafter
upon exercise of this Warrant to receive the kind and amount of stock and other
securities and property receivable by holders of Common Stock upon such
recapitalization, reclassification or other change, that the Holder would have
received if this Warrant had been exercised immediately prior to such
recapitalization, reclassification or change, all subject to further adjustment
as provided herein.
 
E.  Adjustment for Reorganizations, Mergers, Consolidations or Sales of Assets.
If at any time or from time to time on or after the Original Issuance Date there
is a capital reorganization of the Common Stock (other than a recapitalization,
subdivision, combination, reclassification or exchange of shares provided for
elsewhere in this Section 5) or a merger or consolidation of the Company with or
into another corporation, or the sale of all or substantially all of the
Company’s properties and assets to any other person, then, as a part of such
reorganization, merger, consolidation or sale, provision shall be made so that
the Holder of this Warrant shall thereafter be entitled to receive upon exercise
of this Warrant the number of shares of stock or other securities or property to
which a holder of the number of shares of Common Stock deliverable upon
conversion would have been entitled on such capital reorganization, merger,
consolidation, or sale. In any such case, appropriate adjustment shall be made
in the application of the provisions of this Section 5 with respect to the
rights of the Holder of this Warrant after the reorganization, merger,
consolidation or sale to the end that the provisions of this Section 5
(including adjustment of the Exercise Price then in effect and the number of
shares to be received upon exercise of this Warrant) shall be applicable after
that event and be as nearly equivalent as may be practicable.
 
F.  No Adjustments in Certain Circumstances. No adjustment in the Exercise Price
shall be required unless such adjustment would require an increase or decrease
of at least five ($0.05) cents in such price; provided, however, that any
adjustments which by reason of this Section 5F are not required to be made shall
be carried forward and taken into account in any subsequent adjustment required
to be made hereunder. All calculations under this Section 5 shall be made to the
nearest cent or to the nearest one-hundredth of a share, as the case may be.
 
G.  Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Exercise Price pursuant to this Section 5, the Company at
its expense shall promptly compute such adjustment or readjustment in accordance
with the terms hereof and furnish to each holder of a Warrant a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Company shall, upon the
written request at any time of any holder of a Warrant, furnish or cause to be
furnished to such holder a like certificate setting forth (i) such adjustments
and readjustments, (ii) Exercise Price at the time in effect, and (iii) the
number of shares of Common Stock and the amount, if any, of other property which
at the time would be received upon the exercise of the Warrant.
 
 
6

--------------------------------------------------------------------------------

 
 
6. Notices of Record Date. In case:
 
A.  the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of the Warrants)
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities, or to receive any other right, or
 
B.  of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation, or
 
C.  of any voluntary dissolution, liquidation or winding-up of the Company,
then, and in each such case, the Company will mail or cause to be mailed to each
holder of a Warrant at the time outstanding a notice specifying, as the case may
be, (a) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, or (b) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is expected to take place, and the time, if any is to be fixed, as of
which the holders of record of Common Stock (or such stock or securities at the
time receivable upon the exercise of the Warrants) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up, such
notice shall be mailed at least ten (10) days prior to the date therein
specified.
 
7. Loss or Mutilation. Upon receipt by the Company of evidence satisfactory to
it (in the exercise of reasonable discretion) of the ownership of and the loss,
theft, destruction or mutilation of any Warrant and (in the case of loss, theft
or destruction) of indemnity satisfactory to it (in the exercise of reasonable
discretion), and (in the case of mutilation) upon surrender and cancellation
thereof, the Company will execute and deliver in lieu thereof a new Warrant of
like tenor.
 
8. Reservation of Common Stock. The Company shall at all times reserve and keep
available for issue upon the exercise of Warrants such number of its authorized
but unissued shares of Common Stock as will be sufficient to permit the exercise
in full of all outstanding Warrants. All of the shares of Common Stock issuable
upon the exercise of the rights represented by this Warrant will, upon issuance
and receipt of the  Exercise Price therefor, be fully paid and nonassessable,
and free from all preemptive rights, rights of first refusal or first offer,
taxes, liens and charges of whatever nature, with respect to the issuance
thereof.
 
9. Registration Rights.  All shares of Common Stock issuable upon exercise of
this Warrant shall have the registration rights set forth in the Registration
Rights Agreement by and between the Holder and the Company, which rights are
expressly incorporated and made a part of this Warrant.
 
10. Notices. All notices and other communications from the Company to the Holder
of this Warrant shall be mailed by first class, registered or certified mail,
postage prepaid, to the address furnished to the Company in writing by the
Holder.
 
 
7

--------------------------------------------------------------------------------

 
 
11. Change; Modifications; Waiver. No terms of this Warrant may be amended,
waived or modified except by the express written consent of the Company and the
Holder.
 
12. Headings. The headings in this Warrant are for purposes of convenience in
reference only, and shall not be deemed to constitute a part hereof.
 
13. Governing Law, Etc. This Warrant shall be governed by and construed solely
and exclusively in accordance with the internal laws of the State of New York
without regard to the conflicts of laws principles thereof. The parties hereto
hereby expressly and irrevocably agree that any suit or proceeding arising
directly and/or indirectly pursuant to, arising out of or under this Warrant,
shall be brought solely and exclusively in a federal or state court located in
the City, County and State of New York. By its execution hereof, the parties
hereby expressly covenant and irrevocably submit to the in personam jurisdiction
of the federal and state courts located in the City, County and State of New
York and agree that any process in any such action may be served upon any of
them personally, or by certified mail or registered mail upon them or their
agent, return receipt requested, with the same full force and effect as if
personally served upon them in New York City. The parties hereto expressly and
irrevocably waive any claim that any such jurisdiction is not a convenient forum
for any such suit or proceeding and any defense or lack of in personam
jurisdiction with respect thereto. In the event of any such action or proceeding
(including, but not limited to, any motions made), the party prevailing therein
shall be entitled to payment from the other party hereto of its reasonable
counsel fees and disbursements. The Company and Holder hereby waive all rights
to a trial by jury.
 
14. Automatic Conversion upon Expiration.  In the event that, upon the
Expiration Date, the Fair Market Value of one share of Common Stock (or other
security issuable upon the exercise hereof) as determined in accordance with
this Warrant above is greater than the Exercise Price in effect on such date,
then this Warrant shall automatically be deemed on and as of such date to be
exercised pursuant to a Net Issue Exercise Election as to all shares (or such
other securities) for which this Warrant shall not previously have been
exercised or converted, and the Company shall promptly deliver a certificate
representing the shares (or such other securities) issued upon such exercise to
the Holder.
 
[Signature page to follow]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
         
DECISIONPOINT SYSTEMS, INC.
   
  
       
By:  
   
Name:
   
Title:
 

 
 


Warrant Signature Page
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SUBSCRIPTION FORM
 
(To be executed by the Holder only upon exercise of Warrant)
 
The undersigned registered owner of this Warrant irrevocably exercises this
Warrant and purchases _______ of the number of shares of Common Stock of
DecisionPoint Systems, Inc., purchasable with this Warrant, and herewith makes
payment therefor, all at the price and on the terms and conditions specified in
this Warrant.
 
The Holder shall make payment of the Exercise Price as follows (check one):
 
______ “Cash Exercise” pursuant to Section 2.A of the Warrant
 
______ “Net Issue Exercise Election” pursuant to Section 2.C of the Warrant
 
Notwithstanding anything to the contrary contained herein, this Exercise Notice
shall constitute a representation by the Holder that, after giving effect to the
exercise provided for in this Exercise Notice, the Holder (together with its
affiliates) will not have beneficial ownership (together with the beneficial
ownership of such Person’s affiliates) of a number of shares of Common Stock
which exceeds the Maximum Percentage of the total outstanding shares of Common
Stock as determined pursuant to the provisions of Section 2.D of the Warrant.
 
The Holder represents to the Company that, as of the date of exercise:
 
i.            the shares of Common Stock being purchased pursuant to this
Exercise Notice are being acquired solely for the Holder’s own account and not
as a nominee for any other party, for investment, and not with a view toward
distribution or resale; and
 
ii.           the Holder is an “accredited investor” as such term is defined in
Rule 501(a)(1) of Regulation D promulgated by the Securities and Exchange
Commission under the Securities Act.
 
If the Holder cannot make the representations required above, because they are
factually incorrect, it shall be a condition to the exercise of the Warrant that
the Company receive such other representations as the Company considers
necessary, acting reasonably, to assure the Company that the issuance of
securities upon exercise of this Warrant shall not violate any United States or
other applicable securities laws.
 
Dated:
   
Name of Holder:
         
(Print)
         
By:
       
Name:
     
Title:
   
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF ASSIGNMENT
 


 
FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:
 
Name of Assignee
 
Address
 
Number of Shares
         



and does hereby irrevocably constitute and appoint __________________________
Attorney to make such transfer on the books of Decisionpoint Systems, Inc.,
maintained for the purpose, with full power of substitution in the premises.
 
 Dated:
           
(Signature)
                             
(Witness)
     



The undersigned Assignee of the Warrant hereby makes to Decisionpoint Systems,
Inc., as of the date hereof, with respect to the Assignee, all of the
representations and warranties made by the Holder, and the undersigned Assignee
agrees to be bound by all the terms and conditions of the Warrant.


 Dated:
           
(Signature)
                       






